     3:20-cv-02930-JMC         Date Filed 03/29/21      Entry Number 54       Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION




                                                         Case No. 3:20-mn-02972-JMC
IN RE: BLACKBAUD, INC.,
CUSTOMER DATA SECURITY                                           MDL No. 2972
BREACH LITIGATION
                                               STIPULATED CONFIDENTIALITY ORDER




THIS DOCUMENT RELATES TO: ALL ACTIONS

       Disclosure and discovery activity in this litigation may involve the production of

confidential information, proprietary information, trade secret information, individual personal

information that is protected from disclosure under state or federal law, all of which may warrant

special protection from public discovery and from use for any purpose other than prosecuting and

defending this litigation. The information likely to be the subject of disclosure and discovery

activity in this litigation may also involve unique risks related to privacy, data security, data

governance, and data management that will be greater than in most cases.

       Accordingly, to expedite the flow of discovery material, facilitate the prompt resolution of

disputes over confidentiality, protect material entitled to be kept confidential, and ensure that

protection is afforded only to material entitled to such treatment, it is ORDERED pursuant to this

Court’s authority under Fed. R. Civ. P. 26(c) and 28 U.S.C. § 1407(b):

I.     DEFINITIONS

       A.      “Action” or “Litigation” means the cases coordinated or consolidated for pre-trial

proceedings in this multidistrict litigation captioned In re: Blackbaud, Inc. Customer Data Breach

Litigation (Case. No. 3:20-mn-02972-JMC, MDL 2972).

                                                1
     3:20-cv-02930-JMC            Date Filed 03/29/21       Entry Number 54       Page 2 of 25




        B.       “CONFIDENTIAL Information” means:

               i.     Information that may reveal a trade secret or other confidential research,
                      development, financial, technical, operational, or information security
                      information, or network architecture content, details and/or diagrams;

              ii.     Individual Information; and

             iii.     Information that a Disclosing Party has a duty or obligation to maintain
                      confidentiality over, including, but not limited to, by operation of contract or
                      data privacy/protection laws.

        C.       “CONFIDENTIAL — TRIAL COUNSEL ONLY Information” means a subset

of extremely sensitive “Confidential Information,” such as corporate network security details and

other security information, competitively sensitive financial information, or any other information

the disclosure of which to another Party or non-Party would create a substantial risk of serious

harm that could not be avoided by less restrictive means, or documents including any of the

Individual Information permitted to be redacted pursuant to Section II(E).

        D.       “CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY SENSITIVE

Information” means documents that describe or depict the Designating Party’s information

security program, systems and tools, which, if disclosed, could, on its own and without more,

compromise the security or integrity of the Designating Party’s information security program.

        E.       “Designating Party” means the Party asserting confidentiality.

        F.          “Discovery Material” means all documents produced in the course of discovery,

all responses to discovery requests and all deposition testimony and deposition exhibits and any

other materials which may be subject to discovery.

        G.       “Document Platform” means any e-discovery litigation support site or program

used by a Party to store, manage, or review Discovery Materials in this Litigation.

        H.       “Expert” means any consultant, investigator, or expert witness employed by the

Parties or counsel for the Parties to assist in this Litigation.
                                                    2
     3:20-cv-02930-JMC         Date Filed 03/29/21      Entry Number 54        Page 3 of 25




       I.      “Lead Counsel” means those individual attorneys appointed by the Court to a

leadership position (i.e., Co-Lead, Steering Committee, Liaison counsel) for plaintiffs or

defendants.

       J.      “Trial Counsel” means attorneys (including Lead Counsel) who are not employees

of a Party to this action but are retained to represent or advise a Party to this Action and have

entered their appearance in this Action on behalf of that Party or are affiliated with a law firm

which has appeared on behalf of that Party.

       K.      “Individual Information” means payment card numbers, financial account

numbers, health insurance account number, social security numbers, addresses, phone numbers, e-

mail addresses, driver’s license numbers or other state identification numbers, employer

identification numbers, tax identification numbers, passport numbers, or a foreign government

equivalent of any of these numbers or identifiers, usernames, passwords, or other information that

may be used to access a person’s financial accounts, medical history, or employment records.

       L.      “Party” means any party to the Litigation, including its officers, directors, and

employees.

       M.      “Producing Party” means a Party or non-Party that produced or provided

Protected Material.

       N.      “Privileged Material” means Discovery Material covered by any applicable

privilege or immunity, including, without limitation, the attorney-client privilege, common interest

or joint defense privileges, or the work product doctrine.

       O.      “Protected Material” means Discovery Material that is designated as

CONFIDENTIAL, CONFIDENTIAL – TRIAL COUNSEL ONLY, or CONFIDENTIAL –

TRIAL COUNSEL ONLY – SECURITY SENSITIVE pursuant to this Confidentiality Order.


                                                 3
      3:20-cv-02930-JMC        Date Filed 03/29/21       Entry Number 54        Page 4 of 25




       P.      “Receiving Party” means a Party or non-Party who receives or obtains Protected

Material.

II.    DESIGNATION OF PROTECTED MATERIAL

       A.      Scope. All confidential Discovery Material shall be subject to this Confidentiality

Order. Discovery Material shall be used by a Receiving Party solely for purposes of this litigation.

       The protections of this Confidentiality Order cover not only Protected Material but also (a)

any information copied or extracted from Protected Material; (b) all copies, derivations, abstracts,

excerpts, summaries or compilations of Protected Material; (c) any testimony, conversations or

presentations by Parties or their counsel that might reveal Protected Material. However, the

protections conferred by this Confidentiality Order do not apply to (a) material, which on its face

shows or which, through other evidence, the Receiving Party can show has been published to the

general public; (b) information that the Receiving Party can show was lawfully in the Receiving

Party’s possession prior to being designated as Protected Material in this litigation and that the

Receiving Party is not otherwise obligated to treat as confidential; or (c) information that the

Receiving Party can show was obtained (without any benefit or use of Protected Material) from a

non-Party having the right to disclose such information to the Receiving Party without restriction

or obligation of confidentiality. Use of Protected Material at trial shall be governed by a separate

agreement or order.

       The Court and the Parties recognize that Plaintiffs have alleged they were the victims of a

data security incident that exposed their Individual Information and, as a result, allege that they

face a risk of future harm, including the alleged risk of future fraud and/or identity theft. Thus,

the Parties will exercise particular caution before publicly filing Individual Information.

       B.      Discovery Material Which May be Designated as Protected Material. The

Parties may only designate as CONFIDENTIAL, CONFIDENTIAL – TRIAL COUNSEL ONLY,
                                          4
     3:20-cv-02930-JMC         Date Filed 03/29/21      Entry Number 54        Page 5 of 25




or CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY SENSITIVE Discovery Material

which that Party considers in good faith to meet the definitions set forth in this Confidentiality

Order. A Party making such designation shall take care to ensure that only Discovery Material

meriting treatment as CONFIDENTIAL, CONFIDENTIAL – TRIAL COUNSEL ONLY, or

CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY SENSITIVE is so designated. Non-

Parties producing documents in this litigation may also designate Discovery Material as

CONFIDENTIAL or CONFIDENTIAL – TRIAL COUNSEL ONLY subject to the same

protections, obligations, and constraints as the Parties to this litigation.      A copy of this

Confidentiality Order shall be served along with any subpoena or document request served on a

non-Party in this litigation. All documents produced by any non-Party shall be treated as

CONFIDENTIAL – TRIAL COUNSEL ONLY (unless otherwise specified by the Producing

Party) for a period of 14 days from the date of production, and during that period any Party or non-

Party may designate such documents as CONFIDENTIAL or CONFIDENTIAL – TRIAL

COUNSEL ONLY pursuant to the terms of this Confidentiality Order.

       C.      Designation of Documents or Written Discovery Responses. Documents and

written responses to discovery shall be designated by placing or affixing the designation

CONFIDENTIAL, CONFIDENTIAL – TRIAL COUNSEL ONLY, or CONFIDENTIAL –

TRIAL COUNSEL ONLY – SECURITY SENSITIVE on the document or written response in a

manner which will not interfere with the legibility of the document and which will permit complete

removal of the designation. A Producing Party shall designate documents or written discovery

responses as CONFIDENTIAL, CONFIDENTIAL – TRIAL COUNSEL ONLY, or

CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY SENSITIVE prior to, or

contemporaneously with, the production or disclosure of the documents or responses. A Receiving


                                                 5
     3:20-cv-02930-JMC         Date Filed 03/29/21      Entry Number 54        Page 6 of 25




Party may also designate documents or responses produced by another Party or non-Party as

CONFIDENTIAL, CONFIDENTIAL – TRIAL COUNSEL ONLY, or CONFIDENTIAL –

TRIAL COUNSEL ONLY – SECURITY SENSITIVE by providing notice in writing to all Parties,

the Producing Party, and the Designating Party, identifying the relevant document numbers or

otherwise describing with specificity the information subject to the designation, within thirty (30)

days after receipt of such documents. Inadvertent or unintentional production of documents

without prior designation as CONFIDENTIAL, CONFIDENTIAL – TRIAL COUNSEL ONLY,

or CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY SENSITIVE shall not be deemed

a waiver, in whole or in part, of the right to designate documents as otherwise allowed by this

Confidentiality Order.

       D.      Designation of Deposition Testimony. For testimony given in deposition, the

Designating Party must either: (1) identify on the record, before the close of the deposition, all

protected testimony and specify the level of protection being asserted; or (2) designate protected

testimony in writing within 30 days after receipt of the transcript either by indenting the page and

line number, as well as level of protection being asserted, for any testimony designated, or by

indicating that the entire transcript should be treated as Protected Material. Documents marked as

deposition exhibits that have been previously designated for protection under this Confidentiality

Order do not need to be re-designated to maintain their designation. Only those portions of the

testimony that are appropriately designated for protection within the 30 days shall be covered by

the provisions of this Confidentiality Order. Until expiration of the 30-day period, if invoked, the

entire deposition transcript will be treated as CONFIDENTIAL – TRIAL COUNSEL ONLY or

CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY SENSITIVE pursuant to this

Confidentiality Order, unless designated otherwise at the time of the deposition. If any portion of


                                                 6
       3:20-cv-02930-JMC       Date Filed 03/29/21      Entry Number 54        Page 7 of 25




a deposition transcript is designated as Protected Material pursuant to this Confidentiality Order,

the court reporter shall thereafter mark such pages in all copies of the transcript with the legend

signifying such designation, and will note on the cover page of any such deposition the following

legend: “Certain Designated Pages of this Deposition are Confidential and Subject to a Protective

Order.”

        E.     Redaction of Individual Information. Any Producing Party may redact from

Discovery Material Individual Information for individual, natural persons prior to production. If

Discovery Material includes redactions of Individual Information and the Receiving Party asserts

that it needs an unredacted copy of such Discovery Material, the Producing Party shall produce an

unredacted version and may do so under the designation CONFIDENTIAL – TRIAL COUNSEL

ONLY. Nothing in this Order permits redaction of information called for on Plaintiffs’ or

Defendant’s Fact Sheets, but the Fact Sheets may be marked CONFIDENTIAL – TRIAL

COUNSEL ONLY to the extent they include Individual Information.


III.    USE OF PROTECTED MATERIAL

        A.     General Protections. Except with the prior written consent of the Designating

Party or by order of the Court, Protected Material may not be disclosed by a Receiving Party to

any person except as permitted by this Confidentiality Order.

        B.     Treatment of Protected Material designated CONFIDENTIAL.                  Protected

Material designed as CONFIDENTIAL may be disclosed by a Receiving Party only to:

             i.    The Parties, their officers, directors, employees, and in-house counsel only to
                   the extent reasonably necessary to provide assistance with the Litigation. No
                   Protected Material designated as CONFIDENTIAL may be disclosed to
                   putative class members other than the named plaintiffs, class representatives,
                   and proposed class representatives unless and until one or more classes have
                   been certified;


                                                7
    3:20-cv-02930-JMC          Date Filed 03/29/21       Entry Number 54         Page 8 of 25




            ii.    Trial Counsel, including the partners, associates, contract attorneys, secretaries,
                   paralegal assistants, and employees within their law firms who are working at
                   the direction of such counsel, but only to the extent reasonably necessary to
                   render professional services in the litigation, and for use exclusively in this
                   Action (and for no other purpose);

           iii.    Judges, the jury, court reporters, court personnel, and videographers present at
                   trial, hearings, arguments, depositions and any other judicial proceedings held
                   in this Litigation, subject to the provisions of this Confidentiality Order;

           iv.     Persons shown on the face of the Protected Material, or through other
                   documentary or testimonial evidence, to be an original author or recipient of the
                   Protected Material;

            v.     Other persons who may be designated by written consent of the Designating
                   Party or pursuant to Court order, but only for purposes of this Litigation and for
                   no other purpose;

           vi.     Witnesses during depositions and trial, who have signed the Acknowledgment
                   of Understanding and Agreement to be Bound attached as Exhibit A (the
                   “Acknowledgement”);

          vii.     Persons noticed for depositions or designated as trial witnesses, to the extent
                   reasonably necessary to prepare such persons to testify, who have signed the
                   Acknowledgment;

          viii.    Experts retained for the purpose of assisting Trial Counsel in this Litigation
                   who are not current employees of a competitor of a Party and have not, at the
                   time of retention, agreed to become an employee of a competitor of a Party,
                   subject to the other requirements in this Confidentiality Order. Prior to being
                   given access to Protected Material of the Producing Party, the consultant or
                   expert must execute the Acknowledgement;

           ix.     Third-party providers of document reproduction, electronic discovery, or other
                   litigation support services retained specifically for this Litigation and who have
                   previously executed the Acknowledgment; and

            x.     Mediators, Special Masters, or Arbitrators, including their staff, engaged by the
                   Parties or appointed in the action by the Court, and who have previously
                   executed the Acknowledgment.


     C.          Treatment of Protected Material designated CONFIDENTIAL – TRIAL

COUNSEL ONLY. Protected Material designed as CONFIDENTIAL – TRIAL COUNSEL




                                                 8
     3:20-cv-02930-JMC         Date Filed 03/29/21      Entry Number 54        Page 9 of 25




ONLY may be disclosed by a Receiving Party only to persons designated in paragraphs III.B(ii)-

-(x) and only in accordance with those paragraphs.

       D.      Treatment of Protected Material designated CONFIDENTIAL – TRIAL

COUNSEL ONLY – SECURITY SENSITIVE.                           Protected Material designated as

CONFIDENTIAL-TRIAL COUNSEL ONLY – SECURITY SENSITIVE may be disclosed by a

Receiving Party only to persons designated in Paragraphs III.B(ii) - (vi) and (viii) - (x) and only

in accordance with those paragraphs.

       E.      Acknowledgments; Recordkeeping. Counsel for all persons receiving Protected

Material under paragraphs III.B(vi)-(ix) (including recipients of Protected Material designated as

CONFIDENTIAL – TRIAL COUNSEL ONLY or CONFIDENTIAL – TRIAL COUNSEL

ONLY – SECURITY SENSITIVE) shall be responsible for obtaining, prior to disclosure and as a

condition thereof, an Acknowledgment executed by the person to whom counsel discloses the

Protected Material if so required by this Order. Each non-Party witness to whom Protected

Material is disclosed shall be advised that the Court has entered a Protective Order to limit

disclosure of Protected Material, be provided a copy of the Protective Order, and must sign the

Acknowledgement prior to receiving access to Protected Material. Counsel shall maintain the

Acknowledgment forms signed by those persons required to execute an Acknowledgment under

the terms of this Confidentiality Order. Counsel shall also maintain a record of those persons who

have been granted access to documents through the Party’s Document Platform.

       F.      Maintenance of Protected Material. Protected Material must be stored and

maintained by a Receiving Party at a location and in a secure manner that ensures that access is

limited to the persons authorized under this Confidentiality Order. Receiving Parties shall exercise

at least the same degree of care in the storage, custody, or use of Protected Material as they would


                                                 9
    3:20-cv-02930-JMC          Date Filed 03/29/21       Entry Number 54        Page 10 of 25




apply to their own material of the same or comparable confidentiality and sensitivity but in no

event less than a reasonable degree of care. Receiving Parties must take reasonable precautions to

protect Protected Material from loss, misuse and unauthorized access, disclosure, alteration and

destruction, including but not limited to:

              i.   Protected Material in electronic form shall be maintained in a secure Document

                   Platform that applies standard industry practices regarding data security,

                   including but not limited to application of access control rights to those persons

                   entitled to access Protected Material under this Confidentiality Order;

             ii.   Protected Material downloaded from the litigation support site in electronic

                   format shall be stored or shipped only on devices or media (e.g. laptop, tablet,

                   smartphone, USB drive) that are password protected with access limited to

                   persons entitled to access Protected Material under this Confidentiality Order;

            iii.   Protected Material in paper format shall be maintained in the Receiving Party’s

                   counsel’s law offices or comparably secure location, with access limited to

                   persons entitled to access Protected Material under this Protective Order;

            iv.    Electronic delivery of Protected Material shall be via platforms that encrypt all

                   data in transit and can restrict access to designated recipients entitled to access

                   Protected Material under this Confidentiality Order;

             v.    Physical shipments of Protected Material shall be by courier and securely sealed

                   and addressed only to persons entitled to access Protected Material under this

                   Confidentiality Order;

            vi.    If unauthorized access that includes Protected Material occurs or a Receiving

                   Party reasonably believes such access may have occurred, the Receiving Party


                                                 10
    3:20-cv-02930-JMC            Date Filed 03/29/21      Entry Number 54         Page 11 of 25




                     shall immediately report such incident to the Producing Party, describe the

                     Protected Material accessed, and use best efforts to secure or return the

                     Protected Material accessed. The Receiving Party shall also immediately take

                     such actions the Producing Party requests in good faith to remediate the

                     incident, to preclude further incidents, and take such actions that are required

                     by applicable laws, including privacy laws. In no event is a Producing Party

                     ceding notification or remedial rights in the event of an incident; and

            vii.     Any copies, excerpts, or compilations of Protected Material, whether in oral or

                     written form, shall be subject to this Confidentiality Order to the same extent

                     as the Protected Material itself, and, if in written form, must be labeled the same

                     as the Protected Material. A Receiving Party shall not duplicate any Protected

                     Material except for use as working copies and for filing in court.

       G.          Maintenance of Protected Material designated CONFIDENTIAL – TRIAL

COUNSEL ONLY and which may need additional protections. To the extent a Designating

Party believes that additional protections are needed beyond those described in this Order, then

the Designating Party shall meet and confer with the Receiving Party to arrive at a protocol to

access, review, receive, transmit, and use those documents.

       H.          Maintenance of Protected Material designated CONFIDENTIAL – TRIAL

COUNSEL ONLY – SECURITY SENSITIVE. In addition to the requirements of Paragraph

III.D above, for Protected Material designated CONFIDENTIAL – TRIAL COUNSEL ONLY –

SECURITY SENSITIVE, the following additional provisions apply:




                                                   11
3:20-cv-02930-JMC      Date Filed 03/29/21       Entry Number 54         Page 12 of 25




       i.      Plaintiffs must employ a Document Platform vendor that has the ability to

    limit access to CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY

    SENSITIVE to those persons authorized by this Order.

       ii.     Plaintiffs shall use reasonable efforts to limit the number of Trial Counsel

    with access to CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY

    SENSITIVE documents and information. To that end, Plaintiffs shall provide

    Defendant and the Court with a list identifying the select team of Lead Counsel and

    document reviewers who are granted access to CONFIDENTIAL – TRIAL COUNSEL

    ONLY – SECURITY SENSITIVE documents in the Document Platform within 14

    days of the first production of CONFIDENTIAL – TRIAL COUNSEL ONLY –

    SECURITY SENSITIVE documents. Plaintiffs shall update the disclosure within 14

    days if any additional Trial Counsel are provided access after the initial disclosure.

       iii.    Plaintiffs shall also maintain a list of any individuals identified in Paragraph

    III.B.(viii) who are provided access to any CONFIDENTIAL – TRIAL COUNSEL

    ONLY – SECURITY SENSITIVE documents.

       iv.     No person authorized to view or access CONFIDENTIAL – TRIAL

    COUNSEL ONLY – SECURITY SENSITIVE Information shall allow (directly or

    indirectly) any unauthorized person to view or access such information or otherwise

    facilitate or enable such unauthorized view or access.

       v.      Any hard copy CONFIDENTIAL – TRIAL COUNSEL ONLY –

    SECURITY SENSITIVE Information in the possession of the Receiving Party shall be

    maintained in the United States in a secured, locked area at an office (or home office)

    of the Receiving Party’s Outside Counsel in a manner that prevents duplication of or


                                         12
3:20-cv-02930-JMC       Date Filed 03/29/21      Entry Number 54         Page 13 of 25




    unauthorized access to the CONFIDENTIAL – TRIAL COUNSEL ONLY –

    SECURITY SENSITIVE Information.

       vii.    Excerpts of CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY

    SENSITIVE Information may be used in any presentation to the Court, discovery

    request or response, or pleading so long as the other provisions of this Protective Order

    are followed, and such material is clearly labeled with the CONFIDENTIAL – TRIAL

    COUNSEL ONLY – SECURITY SENSITIVE Information designation. The parties

    agree that if any CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY

    SENSITIVE Information is submitted to the Court, it must be filed under seal as set

    forth in Section VII, below, and Local Rule 5.03 of the District of South Carolina. In

    the event of such filing under seal, the Receiving Party may create such pdfs or

    electronic copies as may be necessary to effectuate filing with the Court, but shall delete

    or destroy such electronic copies immediately upon successful electronic filing of the

    CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY SENSITIVE

    Information and associated service of unredacted and/or courtesy copies with the Court.

       viii.   ALL CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY

    SENSITIVE Information used during a deposition or marked as an exhibit at a

    deposition will be retrieved by the party who marked the exhibit at the end of each day.

    At no time, will any CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY

    SENSITIVE Information be given to or left with the court reporter or any other

    individual present at the deposition. The parties agree to work cooperatively to ensure

    that this paragraph is complied with. To the extent any Protected Material that should

    be retrieved under this paragraph is inadvertently not retrieved at the end of the day,


                                          13
         3:20-cv-02930-JMC         Date Filed 03/29/21      Entry Number 54         Page 14 of 25




                the party that marked the exhibit shall seek the return or destruction of such Protected

                Materials and, to the extent necessary, the other Party will work cooperatively to ensure

                such return or destruction.

           H.      Use of Protected Material at Trial or Hearing. A Party that intends to introduce

or that anticipates that another Party may introduce Protected Material as evidence at a hearing or

trial must bring the issues to the attention of the Court and the other Parties and the Court may

make such orders as are necessary to govern the use of such Protected Material at the hearing or

trial.

IV.        DE-DESIGNATION; CHALLENGES TO DESIGNATIONS.

           A.      Requests for Changes to Designations. Any Party or non-Party may request a

change in the designation of Protected Material. Any Protected Material shall be treated as

designated until the change is completed. If the requested change in designation is not agreed to,

the Designating Party shall have the burden of proving that the information in question is within

the scope of protection afforded by Fed. R. Civ. P. 26(c) and this Confidentiality Order.

           B.      Challenges to Designations.         Any Party may challenge a designation of

confidentiality at any time. The Party challenging a confidentiality designation shall identify in

writing each challenged document by Bates number or otherwise specifically describe the

document challenged and set forth the specific reasons why the Party does not believe the

confidentiality designation is appropriate. Unless a prompt challenge to a Designating Party’s

confidentiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary

economic burdens, or a significant disruption or delay of the litigation, a Party does not waive its

right to challenge a confidentiality designation by electing not to make a challenge promptly after

the original designation is disclosed. In the event of a challenge, the Designating Party shall have


                                                     14
     3:20-cv-02930-JMC         Date Filed 03/29/21      Entry Number 54        Page 15 of 25




the burden of proving that the information in question is within the scope of protection afforded

by Fed. R. Civ. P. 26(c) and this Confidentiality Order.

       C.       Resolution of Challenges.      Absent agreement, within 14 days of a written

challenge to a designation, the Designating Party must move the Court for relief. Counsel for each

Party shall meet and confer within seven days of a written challenge to limit the scope of any issues

requiring resolution by the Court. To that end, the Parties shall identify exemplar documents for

the Court’s review, a ruling on which will allow the Parties to resolve their disputes concerning

any similar documents for which a confidentiality designation has been challenged.

       D.       Treatment of Protected Material During Challenge. Discovery Material subject

to a challenge shall continue to be treated as Protected Material until one of the following occurs:

              i.   The Designating Party withdraws such designation in writing;

             ii.   The Designating Party fails to move timely for an Order designating the
                   documents as set forth in paragraph IV.C above; or

            iii.   The Court rules that the documents should no longer be treated as designated.

       E.       Appointment of Special Master. If a Special Master is appointed by the Court,

any challenges to confidentiality designations shall be presented to the Special Master, rather than

the Court, under any procedures set forth governing the appointment of the Special Master.

V.     PROTECTED MATERIAL IN DEPOSITIONS

       If a Party, the current employee of a Party, or anyone represented by counsel for a Party,

is noticed for deposition, that Party’s counsel is responsible for providing a copy of this

Confidentiality Order to the witness and obtaining the witness’s signature on the Acknowledgment

prior to the deposition. If a non-Party is subpoenaed for deposition, the counsel issuing the

subpoena is responsible for providing a copy of this Confidentiality Order to the witness and

attempting to obtain a signed Acknowledgment. If a non-Party witness has refused to sign the


                                                 15
       3:20-cv-02930-JMC       Date Filed 03/29/21       Entry Number 54        Page 16 of 25




Acknowledgment, the issuing counsel shall advise the witness on the record that the Court has

entered a Protective Order to limit disclosure of Protected Material and shall be provided a copy

of the Protective Order, which shall serve as a substitute for the signing of the Acknowledgement

and shall permit examination of the witness regarding Protected Material.

VI.      SUBPOENAS OR LEGAL PROCESS CALLING FOR DISCLOSURE OF
         PROTECTED MATERIAL

         If a Party receives a subpoena or other legal process which calls for disclosure of any

material designated as CONFIDENTIAL, CONFIDENTIAL — TRIAL COUNSEL ONLY, or

CONFIDENTIAL – TRIAL COUNSEL ONLY – SECURITY SENSITIVE by another Party, then

the Party from whom disclosure is sought shall give prompt written notice (including a copy of

such subpoena or other legal process) to counsel for the Producing Party, and shall cooperate to

the extent necessary to permit the Producing Party to seek to quash such process or discovery

request. The party from whom disclosure is sought shall not, to the extent permitted by applicable

law, provide or otherwise disclose such documents or information until at least 21 days after

providing notice to the Producing Party in order to provide the Producing Party an opportunity to

challenge the subpoena or legal process.

VII.     FILING AND USE OF PROTECTED MATERIAL FOR PRETRIAL PURPOSES

         A Party that seeks to file any Protected Material must either receive written permission

from the Designating Party to file the Discovery Material of public record, or seek to file the

Protected Material under seal in compliance with Local Civil Rule 5.03, and, to the extent

necessary, the Court’s Procedures for the Filing, Service, and Management of Highly Sensitive

Documents, No. 21-mc-00020-RBH (Jan. 19, 2021). Protected Material may only be filed under

seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If

a Receiving Party’s request to file Protected Material under seal pursuant to Local Civil Rule 5.03

                                                 16
       3:20-cv-02930-JMC        Date Filed 03/29/21       Entry Number 54         Page 17 of 25




is denied by the court, then the Receiving Party may file the information in the public record unless

otherwise instructed by the Court.

         In the event any case is remanded to the transferor court, Protected Material shall be filed

under seal in the transferor court according to the Electronic Case Filing procedures and other

applicable rules of the transferor district and shall remain restricted in the Clerk’s office of the

transferor court so long as they retain their designated status as Protected Materials.

VIII. PROPER USE OF PROTECTED MATERIAL

         Persons obtaining access to Protected Material pursuant to this Protective Order shall use

the information in connection with this Litigation only—including appeals and retrials—and shall

not use such information for any other purpose, including business, governmental, commercial, or

administrative or judicial proceedings, unless otherwise required by applicable law. Nothing in

this Protective Order constitutes a finding or admission that any Protected Material is (1) subject

to any data protection law and/or (2) information protected from disclosure under state or federal

law.

IX.      NON-TERMINATION

         The provisions of this Confidentiality Order shall not terminate at the conclusion of this

MDL proceeding or any or all of the individual actions coordinated or consolidated therein. Within

60 days of a written request after final disposition of this or any related litigation, Protected

Material and all copies of same (other than exhibits of record and work product incorporating

Protected Material) shall be returned to the Producing Party or destroyed. Final disposition, for

purposes of this Confidentiality Order, is the later of: (1) dismissal of all claims and defenses in

this action, with prejudice; and (2) final judgment herein after the completion and exhaustion of

all appeals, rehearing, remands, trials, or reviews of this action, including the time limits for filing

any motions or applications for extension of time pursuant to applicable law. Notwithstanding the
                                                  17
      3:20-cv-02930-JMC        Date Filed 03/29/21       Entry Number 54        Page 18 of 25




foregoing, counsel for all Parties may keep one copy of any transcripts, pleadings, and exhibits

and shall maintain them in confidence and otherwise continue to comply with the terms of this

Protective Order until destroyed or deleted. Upon written request following final disposition,

counsel of record shall make certification of compliance herewith and shall deliver the same to

counsel for the Producing Party not more than 60 days after receipt of such request.

X.      ASSERTION OF PRIVILEGE OVER A NON-PARTY’S DOCUMENTS

        A.     Nothing in this Confidentiality Order or the Stipulated Order Governing Privilege

Logs shall allow a Party to designate documents as Privileged Materials on behalf of a non-Party.

        B.     In the interests of the swift adjudication of this matter, to the extent a Party claims

a privilege or protection over Discovery Material responsive to a subpoena issued in this Litigation,

then a Party may follow the Clawback procedure set forth in Section XIII including that any

disputes to be decided in this Action (i.e., the issuing court) rather than the compliance court.

        C.     Nothing within this Confidentiality Order prohibits a Party or non-Party from

moving for a Protective Order under Fed. R. Civ. P. 26(c) in order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.

XI.     ORDER IMPLEMENTING FED. R. EVID. 502(d)

        A.     This Protective Order is entered pursuant to and invokes the protections of Federal

Rule of Evidence 502(d). Accordingly, the provisions in Rule 502(b) will not apply to the

disclosure of documents or information in this action. In order to allow for expeditious production

of documents, a Producing Party may, at its sole option, produce such materials without detailed,

or any, review to determine whether the production includes Privileged Material. In accordance

with Federal Rule of Evidence 502(d) and other applicable Rules, any such production or

disclosure of Privileged Material shall not be deemed to waive—in this Litigation or in any other

proceeding or matter—any applicable privilege or immunity (including, without limitation, the
                                                 18
     3:20-cv-02930-JMC         Date Filed 03/29/21       Entry Number 54        Page 19 of 25




attorney-client privilege, the work product immunity and the joint defense or common interest

privilege) that would otherwise attach to the disclosed materials or their subject matter. The Parties

shall not argue, in this forum or any other, that any privilege or protection was waived as a result

of disclosure in this action, regardless of the procedures used to identify Privileged Material prior

to production, subject to the Clawback Provisions below.

       B.      If a Party identifies discovery material that appears on its face to be Privileged

Material belonging to another Party or non-Party, the identifying Party is under a good-faith

obligation to notify that other Party or non-Party. Such notification shall not waive the identifying

Party’s ability to subsequently contest any assertion of privilege or protection with respect to the

identified Discovery Material. If the Party or non-Party to which the disclosed Privileged Material

belongs wishes to assert a claim of privilege or protection, that Party or non-Party shall notify the

Receiving Party of its assertion of privilege within 7 calendar days of receiving the identifying

Party’s notification of potentially Privileged Material. Nothing in this Confidentiality Order limits

or otherwise modifies an attorney’s ethical responsibilities to refrain from examining or disclosing

materials that the attorney knows or reasonably should know to be Privileged Material and to

inform the disclosing Party that such Privileged Material has been produced.

       C.      This Order does not preclude a Party or non-Party from intentionally waiving any

claims of privilege or protection.

       D.      The provisions of Rule 502(a) of the Federal Rules of Evidence apply when a Party

uses Privileged Material to support a claim or defense, when a Party uses Privileged Material

during a deposition without the assertion of a contemporaneous objection, when a Party

intentionally discloses Privileged Material to any non-Party including the Court (e.g., in

connection with or support of a filing), or when a Party makes selective disclosures of documents


                                                 19
       3:20-cv-02930-JMC        Date Filed 03/29/21      Entry Number 54       Page 20 of 25




for any other purpose. This paragraph does not preclude a Party from arguing that waiver was

made under any other applicable rule of law.

XII.     CLAWBACK OF PROTECTED MATERIAL

         A.      A Producing Party that determines that it made a disclosure of Protected Material

without proper designation shall promptly notify the Receiving Party following discovery of the

production and the Receiving Party shall mark it and all copies “CONFIDENTIAL” or

“CONFIDENTIAL — TRIAL COUNSEL ONLY” or “CONFIDENTIAL – TRIAL COUNSEL

ONLY – SECURITY SENSITIVE” at the expense of the Producing Party and shall treat the

document as Protected Material under the terms of this Confidentiality Order.

         B.      If any produced Protected Material has been provided to a non-Party, as permitted

pursuant to Sections III.B(vi) and (viii), by a Receiving Party, the Receiving Party will use all

reasonable efforts to secure the proper designation of the Protected Material, including reminding

the non-Party of its obligation to adhere to the terms of this Protective Order that non-Party agreed

to by executing the Acknowledgement.

         C.      Notice of unintentional disclosure shall apply to all copies of the document

disclosed.

XIII. CLAWBACK OF PRIVILEGED MATERIALS

         A.      A Party or non-Party that determines that Privileged Material was disclosed in this

Litigation shall promptly notify the Receiving Party, in writing, following discovery of the

production (the “Clawback Notice”) and the Receiving Party shall:

               i.   Immediately cease the review and use of the disclosed Discovery Material,
                    except to the extent necessary to determine and/or contest the privilege or
                    protection; and

              ii.   If the Receiving Party does not challenge the assertion of privilege or
                    protection: (1) return or destroy the disclosed document or information

                                                 20
    3:20-cv-02930-JMC           Date Filed 03/29/21       Entry Number 54        Page 21 of 25




                     forthwith, as well as any and all copies thereof; and (2) destroy any references
                     to the erroneously or inadvertently disclosed Privileged Material or its contents,
                     to the extent such references exist in other materials prepared by the Receiving
                     Party; or

              iii.   If the Receiving Party intends to challenge the assertion of privilege, the
                     Receiving Party shall sequester the Discovery Material that is the subject of the
                     notice, unless and until the Court determines the document is privileged or
                     protected. 1

       B.        The Clawback Notice should identify by bates number each document that the Party

or non-Party asserts is Privileged Material and explain the basis for the assertion of privilege or

protection in a manner sufficient for the Receiving Party to assess the claim of privilege or

protection.

       C.        In the event a Party utilizes the procedures in this section, the asserting Party must

produce a document-by-document privilege log that is consistent with the Parties’ Stipulated Order

Governing Privilege Log, and must do so within the following time after providing a Clawback

Notice: 7 days for a Clawback Notice that designates 50 documents or less; 14 days for a Clawback

Notice that designates 51-250 documents; and 28 days for a Clawback Notice that designates more

than 251 documents.

       D.        Upon request of the Party or Non-Party asserting a privilege or protection, the

Receiving Party must provide a certification of counsel that the disclosed Discovery Material has

been returned, sequestered, or destroyed subject to the terms of this Confidentiality Order. The

Receiving Party’s return, sequester, or destruction of any discovery item pursuant to this provision

shall not in any way preclude the Receiving Party from moving the Court for a ruling that the

document was never privileged or protected.


1
  Copies of Protected Material or Privileged Material that have been stored on electronic media
that are not reasonably accessible, such as disaster recovery backup media, are adequately
sequestered as long as they are not restored. If such data is restored, the Receiving Party must take
steps to return, destroy, or re-sequester the restored Protected Material or Privileged Material.
                                                   21
    3:20-cv-02930-JMC          Date Filed 03/29/21       Entry Number 54         Page 22 of 25




       E.      If any produced Privileged Material has been provided to a non-Party by a

Receiving Party, the Receiving Party will use all reasonable efforts to secure the prompt return of

the Privileged Material (and the destruction of any references thereto).

       F.      A Clawback Notice shall apply to all duplicate copies of the Discovery Material

asserted to be Privileged Material in the Clawback Notice.

       G.      If a Receiving Party disputes any assertion of privilege in a Clawback Notice, the

Receiving Party shall notify the asserting Party of the dispute and the basis therefore in writing

within 10 business days of receipt of the Clawback Notice. However, to the extent that a Party

seeks to claw back more than 100 documents within a 7-day period, the Receiving Party shall be

provided an additional 7 business days to review such documents and dispute the privilege claims

asserted over them. The Parties thereafter shall meet and confer in good faith within 10 business

days regarding the disputed claim.

       H.      In the event that the Parties do not resolve their dispute, the Party claiming privilege

must bring a motion for a determination of whether a privilege applies within 7 days of the

determination that no resolution will be achieved. At the time such motion is made, the moving

Party shall also submit to the Court, or Special Master if applicable, for in camera review a copy

of all Discovery Material subject to the challenge. The Designating Party must preserve the

information until the challenge is resolved.

       I.      Nothing in this Order is intended to preclude either Party from seeking fees or

expenses associated with the unreasonable or excessive Clawback of documents.

XIV. MODIFICATION PERMITTED

       Any Party for good cause shown may apply to the Court for modification of this

Confidentiality Order. This Confidentiality Order shall remain in full force and effect and each


                                                 22
     3:20-cv-02930-JMC         Date Filed 03/29/21       Entry Number 54        Page 23 of 25




person subject to this Confidentiality Order shall continue to be subject to the jurisdiction of this

Court, for the purposes of this Confidentiality Order, in perpetuity, and the Court shall not be

divested of jurisdiction of any person or of the subject matter of this Confidentiality Order by the

occurrence of conclusion of this case, or by the filing of a notice of appeal, or other pleading which

would have the effect of divesting this Court of jurisdiction of this matter generally.




                                                 23
    3:20-cv-02930-JMC        Date Filed 03/29/21   Entry Number 54        Page 24 of 25




 Respectfully submitted,

 MOTLEY RICE LLC                                 DiCELLO LEVITT GUTZLER LLC
 /s/ Marlon E. Kimpson                           /s/ Amy E. Keller
 Marlon E. Kimpson (SC Bar No. 17042)            Amy E. Keller
 28 Bridgeside Boulevard                         Ten North Dearborn Street, 6th Floor
 Mount Pleasant, SC 29464                        Chicago, IL 60602
 Tel: (843)216-9000                              Tel: (312) 214-7900
 Fax: (843)216-9027                              Email: akeller@dicellolevitt.com
 Email: mkimpson@motleyrice.com

 WHITFIELD BRYSON LLP                            SUSMAN GODFREY LLP
 /s/ Harper T. Segui                             /s/ Krysta K. Pachman
 Harper T. Segui                                 Krysta K. Pachman
 217 Lucas Street, Suite G                       1900 Avenue of the Stars, Suite 1400
 Mount Pleasant, SC 29464                        Los Angeles, CA 90067
 Tel: (919) 600-5000                             Tel: (310) 789-3100
 Fax: (919) 600-5035                             Fax: (310) 789-3150
 Email: harper@whitfieldbryson.com               Email: kpachman@susmangodfrey.com

 Co-Lead Counsel for Plaintiffs

 BURR FOREMAN MCNAIR
 /s/ Celeste T. Jones
 Celeste T. Jones (Fed. ID # 2225)
 1221 Main Street, Suite 1800
 Columbia, SC 29201
 Tel: (803) 799-9800
 Fax: (803) 753-3278
 Email: CTJones@burr.com

 Co-Lead Counsel for Defendant Blackbaud, Inc.

       IT IS SO ORDERED.




                                                 United States District Judge

March 29, 2021
Columbia, South Carolina




                                            24
    3:20-cv-02930-JMC         Date Filed 03/29/21       Entry Number 54        Page 25 of 25




                                           EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


                                                Case No. 3:20-mn-02972-JMC

IN RE: BLACKBAUD, INC.,                         MDL No. 2972
CUSTOMER DATA SECURITY
BREACH LITIGATION                               ACKNOWLEDGMENT OF
                                                UNDERSTANDING AND AGREEMENT
                                                TO BE BOUND BY CONFIDENTIALITY
                                                ORDER



        The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [INSERT], 2021, in the above captioned action, understands the terms thereof, and agrees
to be bound by such terms. The undersigned submits to the jurisdiction of the United States District
Court for the District of South Carolina in matters relating to the Confidentiality Order and
understands that the terms of said Order obligate him/her to use discovery materials designated
CONFIDENTIAL or CONFIDENTIAL – TRIAL COUNSEL ONLY or CONFIDENTIAL –
TRIAL COUNSEL ONLY – SECURITY SENSITIVE solely for the purposes of the above-
captioned action, and not to disclose any such Confidential Material to any other person, firm or
concern, or in any manner not specifically authorized by the Confidentiality Order.

        The undersigned acknowledges that violation of the Confidentiality Order may result in
penalties for contempt of court.

               Name:
               Job Title:
               Employer:
               Business Address:


Date:
                                                             Signature




                                                25
